 In the Matter ofTHE RICHMAN BROTHERSCo.andUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA, LOCAL174, C. 1. 0.Case No. 1.3-R-2625.-Decided November 17, 1944Mr. Leo Mann,of Milwaukee, Wis., for the Company.Mr. Harry Virgil,of Milwaukee, Wis., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Retail, Wholesale and Depart-ment Store Employees of America, Local 174, C. I. 0., herein calledthe Union, alleging that a question affecting commerce had arisen con-cerning the representation of The Richman Brothers Co., Milwaukee,Wisconsin, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeBenjamin B. Salvaty, Jr., Trial Examiner. Said hearing was heldatMilwaukee,Wisconsin, on October 18, 1944.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Richman Brothers Co. is an Ohio corporation with its prin-cipal office at Cleveland, Ohio. It operates a plant at Cleveland, Ohio,where it is engaged in the manufacture of men's clothing, and 60 retailstores throughout the United States, -where it is engaged in the saleand distribution of men's clothing and men's furnishings.We are59 N. L. R. B., No. 73.339 340DECISIONSOF NATIONALLABOR RELATIONS BOARDhere concerned with its store at Milwaukee, Wisconsin.From October2, 1943, to September 30, 1944, the Milwaukee store received men'sclothing valued at about $645,241 from the factory at Cleveland, Ohio.During the same period the Milwaukee store shipped clothing to the,factory at Cleveland, Ohio, valued at about $9,382.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THEORGANIZATION INVOLVED.UnitedRetail,Wholesale and Department Store Employees ofAmerica, Local 174,is a labor organization affiliatedwiththe Congress'of Industrial Organizations,admitting to membership employees ofthe Company.III. THE QUESTION CONCERNING REPRESENTATIONOn September 12, 1944, the Union requested the Companyto recog-nize it asthe exclusive collective bargaining representative of theemployees at the Milwaukee store.The Company refused thisrequestuntil such time as the Union is certified by the Board.'A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union representsa substantialnumber of employees in the Union hereinafter found to be appro-priate.lWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all employees at the Milwaukee store of theCompany, excluding the assistant store manager and employees in the.tailor shop who work under an oral agreement between the Company:and Amalgamated Clothing Workers of America, constitute an ap-propriate unit.The Company contends that its employees at Mil-waukee should be set up as two separate bargaining units, one com-posed of selling employees, and the other of non-selling employees.The only other controversy with respect to the unit concerns the-assistant store manager.The unit requested by the Union consists of employees directly -con-cerned with sales or who perform services incidental thereto, andgeneral maintenance employees.The non-selling employees are por-IThe Field Examiner reported that the Union submitted 9 membership application cards.There are approximately 18 employees in the appropriate unit, THE RICHMAN BROTHERS CO.341ters, cashiers, elevator operators, and desk wrappers.The duties ofall the employees are closely related in the retail operation of the storeand all of them are under the direct supervision of the store manager.We conclude that a single unit of selling and non-selling employeesis appropriate.The assistant store manager spends about 95 percent of his timeselling merchandise, and the record indicates that he has no authorityeffectively to recommend changes in the status of any of the employees.Accordingly, we shall include him in the unit.We And that all employees at the Milwaukee, Wisconsin, store ofthe Company, including the assistant manager, but excluding em-ployees in the tailor shop, the store manager, and any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe'shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company employs two salespersons, Conrad and Selzer, on apart-time basis.They work from 12 to 15 hours per week; Conradhas been with the Company for 12 years and Selzer intermittentlyfor the past 3 years.They are compensated on the same basis as theregular salesmen.We conclude that Conrad and Selzer are eligibleto vote in the election inasmuch as they work a sufficient number ofhours to have a real interest in the choice of a bargaining repre-sentative.The Company annually employs part-time help for the Christmasholiday season.We find, in agreement with the parties, that suchemployees are ineligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Richman 342DECISIONS OF NATIONAL-LABOR RELATIONS BOARDBrothers C'o.,,Milwaukee, Wisconsin, an election by secret ballot shallbe conducted as early as posible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Retail,Wholesale and Department Store Employees of America, Local 174,C. I. 0., for the purposes of collective bargaining.